


LANDS’ END, INC.
RESTRICTED STOCK UNIT AGREEMENT
Name of Grantee:
 
 Federica Marchionni
 
(the “Grantee”)
 
 
 
 
No. of Restricted Stock Units:
 
76,751
 
 
 
 
 
 
Issuance Date:
 
 February 17, 2015
 
(the “Issuance Date”)

WHEREAS, the Grantee is currently an employee of Lands’ End, Inc., a Delaware
corporation (the “Company”);
WHEREAS, the Company desires to (i) provide the Grantee with an incentive to
remain in the employ of the Company and (ii) increase the Grantee’s interest in
the success of the Company by granting restricted stock units (the “Restricted
Stock Units”) payable in the form of common stock of the Company to the Grantee;
and
WHEREAS, the issuance of the Restricted Stock Units is made pursuant to the
Lands’ End, Inc. 2014 Stock Plan (the “Plan”); and (ii) made subject to the
terms and conditions of this Lands’ End, Inc. Restricted Stock Unit Agreement
(the “Agreement”).
NOW, THEREFORE, in consideration of the mutual promises, covenants and
agreements set forth herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto do
hereby agree as follows:
1. Definitions; Incorporation of Plan Terms. Capitalized terms used in this
Agreement without definition shall have the meanings assigned to them in the
Plan. This Agreement and the Restricted Stock Units shall be subject to the Plan
and the terms of the Plan are incorporated into this Agreement by reference. The
Grantee hereby acknowledges receipt of a copy of the Plan.
2. Grant of Restricted Stock Units.
(a) Subject to the provisions of this Agreement and pursuant to the provisions
of the Plan, the Company hereby grants and issues to the Grantee the Restricted
Stock Units specified above. The Company shall credit to a bookkeeping account
(the “Account”) maintained by the Company, or a third party on behalf of the
Company, for the Grantee’s benefit the Restricted Stock Units, each of which
shall be deemed to be the equivalent of one share of the Company’s common stock,
par value $.01 per share (each, a “Share”).
(b) If and whenever any cash dividends are declared on the Shares, on the date
such dividend is paid, the Company will credit to the Account an amount which
shall be equal to the amount of such dividend with respect to such Shares. Such
amount shall be subject to the vesting and forfeiture provisions contained in
Section 3(a) below. The amount shall only be payable in cash and shall be
payable at the same time as amounts are otherwise payable under this Agreement.
(c) If and whenever the Company declares and pays a dividend or distribution on
the Shares in the form of additional shares, or there occurs a forward split of
Shares, then a number of additional Restricted Stock Units shall be credited to
the Account as of the payment date for such dividend or distribution or forward
split equal to (i) the total number of Restricted Stock Units credited to the
Account on the record date for such dividend or distribution or split (other
than previously settled or forfeited Restricted Stock Units), multiplied by
(ii) the number of additional Shares actually paid as a dividend or distribution
or issued in such split in respect of each outstanding Share. The additional
Restricted Stock Units shall be or become vested to the same extent as the
Restricted Stock Units that resulted in the crediting of such additional
Restricted Stock Units.
3. Terms and Conditions.
(a) Vesting.

1

--------------------------------------------------------------------------------




(i) All of the Restricted Stock Units shall initially be unvested. All
Restricted Stock Units shall be subject to the following vesting schedule and if
a Grantee terminates employment prior to the date provided below, such Grantee
shall forfeit any unvested Restricted Stock Units upon such termination of
employment:
 
 
 
 
Date of Vesting
  
Vesting of Restricted
Stock Units
February17, 2016
  
25
%
February17, 2017
  
25
%
February17, 2018
  
50
%

(ii) If, following the twelve (12) month anniversary of the Issuance Date, the
Grantee’s employment terminates due to a permanent and total disability (as
defined in the Company’s long-term disability program, regardless of whether the
Participant is covered by such program), Restricted Stock Units not previously
vested shall be vested on a prorated basis through the date of termination.
(iii) If, following the twelve (12) month anniversary of the Issuance Date, the
Grantee’s employment terminates due to the Grantee’s death, Restricted Stock
Units not previously vested shall be vested on a prorated basis through the date
of death, and her estate shall be entitled to receive such pro-rated Restricted
Stock Unit award, payable in cash.
(iv) Any proration of the Restricted Stock Units described in subsections
3(a)(ii)-(iii) shall be based on a fraction, the numerator of which is the
number of full months lapsed during the vesting period through the date of
termination or death, as applicable, and the denominator of which is the full
number of months in the vesting period.
(b) Forfeiture. Upon the termination of the Grantee’s employment with the
Company for any reason other than death or Disability, the Grantee shall forfeit
any and all Restricted Stock Units which have not vested as of the date of such
termination; provided that, for the avoidance of doubt, upon the occurrence of a
Change in Control, Section 12.3 of the Plan shall govern.
(c) Settlement. Restricted Stock Units not previously forfeited shall be settled
within thirty (30) days after the applicable Date of Vesting under
Section 3(a)(ii) by delivery of one share of common stock for each Restricted
Stock Unit being settled.
4. Taxes.
(a) This Section 4(a) applies only to (a) all Grantees who are U.S. employees,
and (b) to those Grantees who are employed by a Subsidiary of the Company that
is obligated under applicable local law to withhold taxes with respect to the
settlement of the Restricted Stock Units. Such Grantee shall pay to the Company
or a designated Subsidiary, promptly upon request, and in any event at the time
the Grantee recognizes taxable income with respect to the Restricted Stock
Units, an amount equal to the taxes the Company determines it is required to
withhold under applicable tax laws with respect to the Restricted Stock Units.
The Grantee may satisfy the foregoing requirement by making a payment to the
Company in cash or by delivering already owned unrestricted Shares or by having
the Company withhold a number of Shares in which the Grantee would otherwise
become vested under this Agreement, in each case, having a value equal to the
minimum amount of tax required to be withheld. Such Shares shall be valued at
their fair market value on the date as of which the amount of tax to be withheld
is determined.
(b) The Grantee acknowledges that the tax laws and regulations applicable to the
Restricted Stock Units and the disposition of the shares following the
settlement of Restricted Stock Units are complex and subject to change.
5. Protections Against Violations of Agreement. No purported sale, assignment,
mortgage, hypothecation, transfer, pledge, encumbrance, gift, transfer in trust
(voting or other) or other disposition of, or creation of a security

2

--------------------------------------------------------------------------------




interest in or lien on, any of the Restricted Stock Units by any holder thereof
in violation of the provisions of this Agreement or the Certificate of
Incorporation or the Bylaws of the Company, will be valid, and the Company will
not transfer any shares resulting from the settlement of Restricted Stock Units
on its books nor will any of such shares be entitled to vote, nor will any
dividends be paid thereon, unless and until there has been full compliance with
such provisions to the satisfaction of the Company. The foregoing restrictions
are in addition to and not in lieu of any other remedies, legal or equitable,
available to enforce such provisions.
6. Rights as a Stockholder. The Grantee shall not possess the right to vote the
shares underlying the Restricted Stock Units until the Restricted Stock Units
have settled in accordance with the provisions of this Agreement and the Plan.
7. Survival of Terms. This Agreement shall apply to and bind the Grantee and the
Company and their respective permitted assignees and transferees, heirs,
legatees, executors, administrators and legal successors.
8. Notices. All notices and other communications provided for herein shall be in
writing and shall be delivered by hand or sent by certified or registered mail,
return receipt requested, postage prepaid, addressed, if to the Grantee, to the
Grantee’s attention at the mailing address set forth at the foot of this
Agreement (or to such other address as the Grantee shall have specified to the
Company in writing) and, if to the Company, to the Company’s office at 1 Lands’
End Lane, Dodgeville, Wisconsin 53595, Attention: General Counsel (or to such
other address as the Company shall have specified to the Grantee in writing).
All such notices shall be conclusively deemed to be received and shall be
effective, if sent by hand delivery, upon receipt, or if sent by registered or
certified mail, on the fifth day after the day on which such notice is mailed.
9. Waiver. The waiver by either party of compliance with any provision of this
Agreement by the other party shall not operate or be construed as a waiver of
any other provision of this Agreement, or of any subsequent breach by such party
of a provision of this Agreement.
10. Authority of the Administrator. The Compensation Committee shall have full
authority to interpret and construe the terms of the Plan and this Agreement.
The determination of the Compensation Committee as to any such matter of
interpretation or construction shall be final, binding and conclusive.
11. Representations. The Grantee has reviewed with her own tax advisors the
applicable tax (U.S., foreign, state, and local) consequences of the
transactions contemplated by this Agreement. The Grantee is relying solely on
such advisors and not on any statements or representations of the Company or any
of its agents. The Grantee understands that she (and not the Company) shall be
responsible for any tax liability that may arise as a result of the transactions
contemplated by this Agreement.
12. Entire Agreement; Governing Law. This Agreement and the Plan and the other
related agreements expressly referred to herein set forth the entire agreement
and understanding between the parties hereto and supersedes all prior agreements
and understandings relating to the subject matter hereof. This Agreement may be
executed in one or more counterparts, each of which shall be deemed to be an
original, but all such counterparts shall together constitute one and the same
agreement. The headings of sections and subsections herein are included solely
for convenience of reference and shall not affect the meaning of any of the
provisions of this Agreement. This Agreement shall be governed by, and construed
in accordance with, the laws of the State of Wisconsin.
13. Severability. Should any provision of this Agreement be held by a court of
competent jurisdiction to be unenforceable, or enforceable only if modified,
such holding shall not affect the validity of the remainder of this Agreement,
the balance of which shall continue to be binding upon the parties hereto with
any such modification (if any) to become a part hereof and treated as though
contained in this original Agreement. Moreover, if one or more of the provisions
contained in this Agreement shall for any reason be held to be excessively broad
as to scope, activity, subject or otherwise so as to be unenforceable, in lieu
of severing such unenforceable provision, such provision or provisions shall be
construed by the appropriate judicial body by limiting or reducing it or them,
so as to be enforceable to the maximum extent compatible with the applicable law
as it shall then appear, and such determination by such judicial body shall not
affect the enforceability of such provisions or provisions in any other
jurisdiction.

3

--------------------------------------------------------------------------------




14. Amendments; Construction. The Compensation Committee may amend the terms of
this Agreement prospectively or retroactively at any time, but no such amendment
shall impair the rights of the Grantee hereunder without her consent. Headings
to Sections of this Agreement are intended for convenience of reference only,
are not part of this Restricted Stock Units and shall have no effect on the
interpretation hereof.
15. Acceptance. The Grantee hereby acknowledges receipt of a copy of the Plan
and this Agreement. The Grantee has read and understand the terms and provision
thereof, and accepts the shares of Restricted Stock Units subject to all the
terms and conditions of the Plan and this Agreement. The Grantee hereby agrees
to accept as binding, conclusive and final all decisions or interpretations of
the Compensation Committee upon any questions arising under this Agreement.
16. Miscellaneous.
(a) No Rights to Grants or Continued Employment. The Grantee acknowledges that
the award granted under this Agreement is not an employment right, and is being
granted at the sole discretion of the Company’s Compensation Committee. The
Grantee shall not have any claim or right to receive grants of awards under the
Plan. Neither the Plan nor this Agreement, nor any action taken or omitted to be
taken hereunder or thereunder, shall be deemed to create or confer on the
Grantee any right to be retained as an employee of the Company or any Subsidiary
thereof, or to interfere with or to limit in any way the right of the Company or
any Subsidiary thereof to terminate the employment of the Grantee at any time.
(b) No Restriction on Right of Company to Effect Corporate Changes. Neither the
Plan nor this Agreement shall affect in any way the right or power of the
Company or its stockholders to make or authorize any or all adjustments,
recapitalizations, reorganizations, or other changes in the Company’s capital
structure or its business, or any merger or consolidation of the Company, or any
issue of stock or of options, warrants or rights to purchase stock or of bonds,
debentures, preferred, or prior preference stocks whose rights are superior to
or affect the Common Stock or the rights thereof or which are convertible into
or exchangeable for Common Stock, or the dissolution or liquidation of the
Company, or any sale or transfer of all or any part of the assets or business of
the Company, or any other corporate act or proceeding, whether of a similar
character or otherwise.
(c) Assignment. The Company shall have the right to assign any of its rights and
to delegate any of its duties under this Agreement to any of its Affiliates.
17. Code Section 409A. Notwithstanding anything in this Agreement to the
contrary, the receipt of any benefits under this Agreement is intended to be
exempt from the provisions of Section 409A of the Internal Revenue Code of 1986,
as amended (the “Code”) pursuant to the short term deferral exception. The
Restricted Stock Units granted hereunder shall not be deferred, accelerated,
extended, paid out or modified in a manner that would result in the application
of Section 409A of the Code to such grants.
THIS AGREEMENT SHALL BE NULL AND VOID AND UNENFORCEABLE BY THE GRANTEE UNLESS
SIGNED AND DELIVERED TO THE COMPANY NOT LATER THAN THIRTY (30) DAYS SUBSEQUENT
TO THE ISSUANCE DATE.
     BY SIGNING THIS AGREEMENT, THE GRANTEE IS HEREBY CONSENTING TO THE
PROCESSING AND TRANSFER OF THE GRANTEE’S PERSONAL DATA BY THE COMPANY TO THE
EXTENT NECESSARY TO ADMINISTER AND PROCESS THE AWARDS GRANTED UNDER THIS
AGREEMENT.
IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer and the Grantee has executed this Agreement, both as of
the day and year first above written.




[SIGNATURE PAGE FOLLOWS]

4

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Company and the Grantee have executed this Restricted
Stock Unit Agreement as of the date first above written.
 
COMPANY
 
LANDS’ END, INC.
 
 
By:
 
 /s/ Name: Kelly Ritchie
 
 
Name: Kelly Ritchie
 
 
Title: Senior Vice President, Employee and Customer Services
 
GRANTEE
 
 
By:
 
 /s/ Federica Marchionni
 
 
Name: Federica Marchionni







































[Signature Page to Federica Marchionni Restricted Stock Unit Agreement]

5